 LOCAL 208, INT'L BROTHERHOOD OF TEAMSTERS, ETC159Upon the foregoing findings of fact,and upon the entire record in the case, Imake the followingCONCLUSIONS OF LAW1Local 33 and Seine and Line are labor organizations within the meaning ofSection 2(5) of the Act2TheRespondent,Mike Trama, is an employer engaged in commerce withinthe meaning of Section 2(6) and(7) of the Act3By threatening to discharge the crew of theSandyBoy unless they becamemembers of Seine and Line, the Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section 8 (a) (1) of the Act4 By discharging the six named crew members on December 31,1957, theRespondent has engaged in and is engaging in unfair labor practices within themeaningof Section 8(a),(1) and (3) of the Act5The aforesaid unfair ^ labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act[Recommendations omitted from publication ILocal 208, International Brotheihood of Teamsters,Chauffeurs,Warehousemen & Helpers of America;and Local 123, Furni-ture Workers,Upholsterers & Woodworkers UnionandSierraFurniture Company.Case No 21-CB-1197November 17, 1959DECISION AND ORDEROn April 22, 1959, Trial Examiner William E Spencer issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondents had engaged in and were engaging in certain unfair laborpractices and recommending that theycease anddesist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached heretoThe Trial Examiner also found thatthe Respondents had not engaged in certain other unfair labor prac-tices as alleged in the complaint and recommended that these allega-tions of the complaint be dismissedThereafter, the General Counseland the Respondents filed exceptions and supporting briefsThe Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committedTherulings are hereby affirmedThe Board has considered the Interme-diate Report, the exceptions and briefs, and the entire record in thiscase,and hereby adopts the Trial Examiner's findings, conclusions,and recommendations, only to the extent that they are consistentherewithThis is the second of two relatedcasesIn the first case,' it wasalleged that Sierra entered into a union-shop contract with Local 208at a time when that union represented less than a ma)ority of Sierra'semployeesTherein, the Board found that Local 208, neither alonenor together with Local 123, the original organizer of the plant,represented a majority of Sierra's employees on August 6, 1958, the2 123 NLRB 1198125 NLRB No 20 160DECISIONSOF NATIONALLABOR RELATIONS BOARDcrucial date on which recognition was extended and the contract wassigned.Sierra disavowed this contract approximately 1 month afterits execution and the subject matter of this proceeding arose when theRespondents picketed for a new contract.The facts of this case are substantially undisputed.They are that,during July 1958, Local 123 conducted an organizational drive atSierra's Los Angeles, California, plant.On July 16, it requestedrecognition,which request was not immediately granted.Sub-sequently, on July 21, demand was made for recognition of the twoRespondents as joint representative.As of this date, a majority ofthe employees had signed cards designating Local 123.OnJuly22, Sierra filed an RM petition and the Respondents struck,picketing the Company through August 6, when Local 208 and Sierraentered into the union-shop contract involved in the prior proceeding.It was Local 208, alone, which entered into this contract because, on oraboutJuly31, Local 123 disclaimed all interest in representing Sierra'semployees and Local 208 asserted its individual claim for recognition.The Respondents contend that such action was necessitated by Sierra'srefusal to bargain with Local 123. It should be noted that 8(a) (5)charges had been filed and were dismissed 2On September 3, after an employee had initiated the earlier case,Sierra notified 208 that investigation by Board agents of the chargedisclosed that it did not represent a majority of Sierra's employeesand, therefore, "the agreement of August 6, 1958 [was] completelyinvalidated . ..."Also, on September 3, Local 123 withdrew itsdisclaimer.Thereafter, on September 22, Local 208 wrote Sierra de-manding a meeting to determine Sierra's position with regard to theAugust 6 contract and to. negotiate another agreement, if necessary.Local 208 threatened economic sanctions to insure such a meeting andany resultant negotiations.Sierra did not meet 208's deadline and,on September 24, Locals 208 and 123 jointly began picketing the Com-pany's plant.'That picketing continued until February 6 when itwas halted pursuant to a temporary restraining order secured by theBoard.The parties to the dispute met to settle it on September 25,1958, and in January 1959. The Respondents insisted on the resump-tion of a contractual relationship. Sierra proposed an election, whichproposal was rebuffed on the grounds that the employees' choice couldnot be tested fairly in view of Sierra's alleged unremedied unfair laborpractices.The General Counsel contends that the Respondents' recognitionpicketing violated Section 8 (b) (1) (A) of the Act since, when it beganon September 24, and at all material times thereafter, the Respondents2 Some 8(a) (1) charges were also filed.These were settled informally.a In addition,the Respondents made certain appeals to customers not to do businesswith Sierra. LOCAL 208, INT'L BROTHERHOOD OF TEAMSTERS, ETC.161did not represent a majority of Sierra's employees.The record revealsthat, on September 24, Sierra had 79 production and maintenanceemployees, as opposed to 60 on July 21 when the Respondents claimthey represented a majority.The Respondents conceded at the Sep-tember 25th meeting and stipulated at the hearing that they did notrepresent a majority of the Company's employees on September 24when they commenced their recognition picketing.Thus, the GeneralCounsel establisheda prima faciecase with respect to the alleged8('b) (1) (A) violation.The burden then fell upon the Respondentsto come forward with any evidence or arguments to rebut that case.In their defense, the Respondents contend that, as of July 21, theywere jointly designated by a majority of Sierra's employees as col-lective-bargaining representative.For, although the cards designatedonly 123, the employees, in signing them, intended to designate Locals123 and 208 as joint representative.The Respondents further contendthat any loss of majority suffered subsequently is attributable to theCompany's alleged unremedied4 unfair labor practices.Therefore,the picketing and related activities beginning September 24 were per-missible because they were engaged in by unions which, but for Sierra'sunfair labor practices, would have been, and constructively were, theduly designated representative of the employees.Their entire defensehinges on constructive, not actual, majority during the time materialherein.The Trial Examiner found, and we agree, that the demand for rec-ognition on July 21 was for the joint recognition of Locals 123 and 208and that the refusal, if any,5 was a refusal to bargain with the Localsacting jointly.We further find, in agreement with the Trial Ex-aminer, that Sierra's employees were not apprised from the beginningof the 1958 organizational drive that Locals 123 and 208 were togetherseeking to represent them and that, by signing authorization cardsfor 123, they were designating 123 and 208 as joint representative.Moreover, the Unions, in our opinion, took no action prior to the July21 demand which effectively converted 123's designations into jointdesignations of 123 and 208. Indeed, after the commencement of theJuly strike, the Teamsters, themselves, felt it necessary to distribute208 cards for signature and Local 123 aided in circulating themamong the employees.Thus, as Locals 123 and 208 were not desig-nated by a majority of Sierra's employees as their joint bargainingrepresentative, Sierra's alleged refusal to bargain could not have un-dermined or contributed to the loss of majority.There was no actualmajority on July 21 and, consequently, there could be no constructivemajority as of September 24.'Certain 8(a) (1) violations were remedied by an informal settlement agreement.6As noted hereinabove, the General Counsel dismissed the Respondent's 8(a) (5) charges.Furthermore, in the earliercase,the Trial Examiner found,inter alia,that there had beenno refusalto bargain and the Board adopted his Intermediate Report. 162DECISIONSOF NATIONALLABOR RELATIONS BOARDHaving determined that the Respondents lacked majority statuswhen they picketed Sierra for recognition, we must find, underthe Labor Management Relations Act, that they violated Section8(b) (1) (A).'It has been established Board law for many years that an employeris under an obligation to recognize a majority representative and noother.Indeed, if he recognizes a minority union, he violates Section8(a) (1) and (2) of the Act'Approximately 2 years ago, inCurtis Brothers,'the Board foundthat picketing by a minority union to obtain such employer recog-nition is also violative of the Act, specifically, of Section 8 (b) (1) (A).'Under this section, it is an unfair labor practice for a union to restrainand coerce employees in the exercise of their Section 7 rights whichinclude the right to bargain collectively through representatives oftheir own choosing and the right to refrain altogether from unionrepresentation.The economic pressure of minority recognition picketing, exertedon an employer and, through him, on his employees, falls literallywithin the plain meaning of 8(b) (1) (A)'s language.The obviouspurpose and effect of such picketing is to coerce an employer intoextending recognition as a preferred alternative to suffering economicdistress or ruin. Inevitably the economic sanctions of such picketingmust affect that employer's workers, since their livelihood dependsupon the successful operation of his business.Thus, the employeesnecessarily are coerced by such union activity and that coercion isviolative of Section 8 (b) (1) (A) of the Act.It has been argued that this construction of 8(b) (1) (A) is unten-able for it conflicts with certain other sections of the Labor Manage-ment Relations Act. In its decision rejecting theCurtis Brothersrationale,10 the Circuit Court for the District of Columbia expressed°As the unfair labor practices herein were committed prior to the passage of theLabor-Management Reporting and Disclosure Act of 1959 (Public Law 86-275, 73 Stat.519),we are perforce construing the Act as it existed prior thereto.Moreover, con-trary to our dissenting colleague, we believe that the new provisions concerning recogni-tion and/or organizational picketing merely amplify the National Labor Relations Act'sSection 8(b) proscriptions.The pertinent section of the amendments, 704(c) of TitleVII, specifically provides : "Nothing in this paragraph (7) shall be construed to permitany act which would otherwise be an unfair labor practice under this section 8(b)."We have already determined that Section 8(b) (1) (A) prohibits minority recognitionpicketing.7 Fine Art Novelty Corporation,54 NLRB 480;Fast Trucking, Inc.,56 NLRB 1826;Wakefaelds' Deep Sea Trawlers, Inc., et al.,112 NLRB 1357.8 Drivers,Chauffeurs and Helpers,Local 689. International Brotherhood of Teamsters,Chauffeurs,Warehousemen,and Helpers of America,AFL-CIO (Curtis Brothers,Inc.),119 NLRB 232.0Curtis Brotherswas the first case in which the Board was squarely confronted withthis precise problem without any other issues being involved.3°Drivers,Chauffeurs and Helpers,Local 639, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, AFL-CIO (Curtis Brothers, Inc.) v.N.L.R.B.,43 LRRM 215, cert. granted27 L.W.3291.InN.L.R.B. v.InternationalAssociationofMachinists, Lodge 942, AFL-CIO,263 F. 2d 796, the Ninth Circuit had LOCAL 208, INT'L BROTHERHOOD OF TEAMSTERS, ETC.163the opinion that, by applying 8(b) (1) (A) to peaceful picketing,Section 13 which prohibits interference with the right to strike wouldbe expunged.Thus, 8(b) (1) (A) was not intended to cover suchactivity.We respectfully disagree with the Circuit Court.Section 13 of the Act reads as follows :Nothing in this Act,except as specifically provided for herein,shall be construed so as either to interfere with or impede ordiminish in any way the right to strike, or toaffect the limitationsor qualifications on that right.[Emphasis supplied.]Section 13 refers to the right to strike.It refers to limitations andqualifications on that right.The very language of the section leavesno doubt but that the right to strike is not absolute.A strike by amajority for a legal objective is clearly protected by the statute, pro-vided that it is carried out by lawful means.The use of picketing toimplement a strike for a lawful objective, when the picketing is non-violent in nature, is clearly protected.However, when picketing,even though nonviolent in nature, is utilized to accomplish an objec-tive proscribed by the statute, then, that picketing does not fall withinthe purview of Section 13.InDrivers Local 639,the D.C. Circuit also opined that, if Section8(b) (1) (A) is given so broad an interpretation as to cover coerciverecognition picketing, Section 8(b) (4) (C) becomes entirely useless,since all the activities therein described are covered by the formersection.Section 8(b) (4) (C) makes picketing for recognition illegalif a union has already been certified as collective-bargaining repre-sentative.It should be noted, here, that the preceding section,8(b) (4) (B), expressly covers recognition picketing in a secondaryboycott context.In our opinion, there is no basis for believing thatthe treatment given to recognition picketing by either Section8(b) (4) (B) or (C) was intended to be exclusive.In theO'Sullivan Rubbercase," which involved the precise issuediscussedherein, the Fourth Circuit points out that Section8(b) (1) (A) did not appear in the labor bill as reported out of theSenate committee.Rather, it was adopted as an amendment on thefloor and, thus, must be viewed as an enlargement upon the originalbillwhich included Section 8(b) (4) (B) and (C).Obviously, Sec-tion 8(b) (1) (A) was added to cover circumstances not provided forelsewhere, such as the situation here present, where a certified bar-gaining representative is not involved.The Labor Management Relations Act is a complex statute and themere fact that there are certain overlappings and duplications withinbefore it a companion case toCurtis Brothers.However, it indicated no opinion as to thepicketing issue therein because the point had not been properly reserved below.n N.L.R.B. v. UnitedRubber,Cork, Linoleum and Plastic Workers of America, AFL-CIO,et al.(O'SullivanRubberCorporation),269 F. 2d 694 (C.A. 4). 164DECISIONS OF NATIONAL LABOR RELATIONS BOARDit can afford no basis for ignoring the plain meaning of the languageof Section 8(b) (1) (A). -Under that language, minority recognitionpicketing is clearly proscribed.12Neither is it significant that the House and Senate confereesdeleted Section 12 (a) of the House bill which prohibited a minorityunion from interfering with business operations in order to compelrecognition.13Legislative history reveals that the conferees did notintend, by this action, to eliminate the ban against the activities setforth in the House bill.Rather, they intended to avoid any implica-tion that the enumeration in Section 12 (a) was to have a limitingeffect. 14Section 12 (a) of the House bill was simply eliminated indeference to Section 8 (b) (1) (A)'s more comprehensive language.It should be emphasized that failure to find minority recognitionpicketing violative of the Act would result in a major inconsistencyin the statute's framework.For, if an employer violates the Act byrecognizing a minority union, surely, the union which forced him todo so must also have violated the Act.Any other interpretation ofthe statute would lead to an illogical and unjust result.Obviously,Congress did not intend to prohibit an employer from recognizinga minority union, on the one hand, and, on the other, to countenancethat union's picketing for recognition.Furthermore, the fact that it is picketing which is involved hereinaffords the Respondents no special protection under the Constitution'sfree speech safeguards or Section 8(c) of the Act.The SupremeCourt has declared that peaceful picketing receives no protectionfrom the Constitution when, as here, its object is employer interferencewith Section 7 rights.15And, inBuilding Service Employees Inter-national Union, Local 262, et al. v. Gazzam,lsthe Court specificallyheld that :... the union was using its economic power . . . to compel [theemployer] to abide by union policy rather than by the declaredpolicy of the State.That state policy guarantees workersfree choice of representatives for bargaining purposes. If [the12The dissenting judge inO'Sullivan.who finds to the contrary, relies, in part, on theSenate debate of the Kennedy-Ervin bill, citing the Congressional Record, pages 5951 to5978.He observes that both the proponents and -the opponents of that legislation predi-cated their discussion on the fact that the present law does not proscribe minority recog-nition picketing.However, it appears from the cited debate that the participants thereinwere not aware of the import of the Board'sdecision inCurtis Brothers.Under suchcircumstances the debate can shed little light on the scope of 8(b) (1) (A).Moreover,the Supreme Court disapproves of the use of postlegislative debates as authoritativeguides to statutory construction.U.S. v. United Mine Workers of America,330 U.S. 258.13 SeeH.R. 3020, sees.12(a) (2)and (3) (C), I Leg. Hist.205-206; H. Conf. Rept.510, 80th Cong.,1st sess., pp. 42-43 ; I Leg.Hist.546-547.14H. Conf. Rept.510, 80th Cong.,1st sess.,p. 39 ; I Leg. Hist. 543. See also, -SenatorTaft's statement at 93 Cong.Rec. 6443, II Leg. Hist. 1539.15International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers ofAmerica v. Vogt,354 U.S. 284.18339 U.S. 532. LOCAL 208, INT'L BROTHERHOOD OF TEAMSTERS, ETC.165employer] had complied with [the union's] demands and hadsigned one of the tendered contracts and lived up to its terms,,he would have thereby coerced his employees .... [A]buse byworkers or organizations of workers of the declared public policyof such an Act is no more to be condoned than violation ofprohibitions against judicial interference with certain activitiesof workers.17Moreover, the Supreme Court's decision inElectricalWorkers v.N.L.R.B.,18is conclusive with regard to Section 8(c) protection."' Inholding that this section did not provide a defense to peaceful induce-ment of secondary boycottpressures,the Court,on page104, stated:The remedial function of Section 8(c) is to protect noncoercivespeech by an employer and labor organization alike in furtheranceof alawfulobject.It serves that purpose adequately withoutextending its protection to speech or picketing in furtherance ofunfair labor practices . . . . [Emphasis supplied.]It should be remembered that the picketing in the instant case wasnot only for an improper purpose but it, in fact, constituted coercion.Thus, neither the Constitution nor Section 8(c) of the Act protects it..The Respondents, through their picketing for recognition, appliedeconomic pressure designed to damage Sierra's business.As we havestated hereinabove, that economic pressure constituted restraint andcoercion within the meaning of Section 8(b) (1) (A) and took theRespondents' activity beyond the protected realm of peaceful persua-sion.Accordingly, we find that the Respondents, by this conduct,violated Section 8(b) (1) (A).We further find, in agreement withthe Trial Examiner, that the Respondents' appeals to customers notto do business with Sierra also 'violated Section 8 (b) (1) (A) of theAct 20With regard to the issue of whether the Respondents, via theirSeptember-January picketing, sought not only recognition, but alsoa union-shop contract, we find, contrary to the Trial Examiner, thatthey did and, thereby, they violated Section 8(b) (2) of the Act.The Trial Examiner found, on a "predominance of the credibletestimony," that the Respondents' picketing was intended merely toforce Sierra into negotiating with them on all bargainable matters,including,inter alia,union security.Thus, their actions did not vio-17 Ibid.,at p. 541.'2International Brotherhood of ElectricalWorkers, Local 501, atal.v.N.L.R.B.,341 U.S. 694.is Section 8 (c) provides:"The expressing of any views,arguments,or opinions, or thedisseminationthereof, whetherin written,printed, graphic,or visual form, shall not con-stitute orbe evidence of an unfair labor practiceunderany provision of this Act,if suchexpression containsno threat of reprisal or forceor promiseof benefit."2° InternationalAssociationof Machinists,Lodge942,AFL-CIO (Alloy ManufacturingCompany),119 NLRB 307.535828-60-vol. 125-12 166DECISIONS OF NATIONAL LABOR RELATIONS BOARDlate 8(b) (2).We believe that it is unnecessary,in reaching our con-trary conclusion,to disturb the Trial Examiner's implicit credibilityfindings.Following the commencement of the strike,there were three sched-uled meetings and one "off-the-cuff" conversation concerning settle-ment of the strike and negotiations for a new contract.On September25, all parties to the dispute met to discuss the matter.The Companysuggested that an election be held, which suggestion the Respondentsrejected, claiming that an election would not reflect the employees'free choice in view of Sierra's unfair labor practices.There is un-controverted testimony that, at this meeting, the Respondents statedthat they could not give up union security.More than 3 months elapsed before the parties met again-this time,on or about January 6, 1959, first,at the Board'sRegional Office and,later, at the office of the Company's counsel.At the latter meeting,the Respondents expressed willingness to extend any union-securityclauses 30-day period to 90 days.Testimony,which the Trial Ex-aminer apparently credits, indicates that the Respondents would nego-tiate on union security in general.Finally,Business Agent Brown of 123 and one of the Company'sattorneys met on January 30 at the courthouse where the Board wasseeking a temporary restraining order.Brown,according to his owntestimony,then,stated : 21Well, we were thinking of somemodificationof that, [the "unionshop"] either a maintenance of membership or some such pro-vision, so that the company's problem would be answered. .. .We may even consider an open shop.In other words, I would liketo see some way to settle this thing,and preferably before thisCourt proceeding continues.If the injunction does not issue-ifwe can settle this before the injunction issues, or before thething proceeds, it will save a lot of money and a lot of difficulty.If the thing goes on and on, I don't know what will happen afterthat or what our position will be. [Emphasis supplied.]According to the 'Company's attorney, the Respondents' dropping ofthe union-security demands was conditioned on Sierra's discontinuingits various actions against them, particularly as affecting the Section10(j) injunction proceeding.Without disturbing the Trial Examiner's implicit crediting ofBrown, we find an 8(b) (2) violation based on:(1) the Respondents'statement at the September 25 meeting that they could not give upunion security; (2) their picketing of the Company for more than3 months without any indication of a shift from that position which,under such circumstances,must be presumed to have persisted; andn At page 538 of the transcript. LOCAL 208, INT'L BROTHERHOOD OF TEAMSTERS, ETC.167(3) their failure to indicate until January 6 that they would negotiatethe matter and might modify their union-security demands.We are persuaded by such facts and sequence of events and byBrown's statements in the courthouse on January 30 that the Respond-ents, by their picketing, sought to coerce Sierra into executing a union-shop contract.By so doing, while representing only a minority ofSierra's employees, they violated Section 8(b) (2) of the Act.ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondents, Local 208, In-ternational Brotherhood of Teamsters, Chauffeurs, Warehousemen &Helpers of America; and Local 123, Furniture Workers, Upholsterers& Woodworkers Union, and their officers, representatives, agents, suc-cessors, and assigns, shall :1.Cease and desist from :(a)Restraining or coercing the employees of Sierra FurnitureCompany in the exercise of their Section 7 rights by picketing Sierrawith an object of obtaining recognition and a contract as exclusivebargaining representative at a time when the Respondents do notrepresent a majority of Sierra's employees in an appropriate unit.(b)Restraining or coercing the employees of Sierra in the exercise,of their Section 7 rights by appealing to customers or potential cus-tomers of Sierra not to do business with that Company, by picketingor other like or related conduct, with an object of obtaining recogni-tion and a contract as exclusive bargaining representative at a timewhen the Respondents do not represent a majority of Sierra's em-ployees in an appropriate unit.(c)Attempting to cause Sierra to enter into a contract whichrequires, as a condition of employment, membership in either or bothlabor organizations, by picketing or other like or related conduct, at.a time when the Respondents do not represent a majority of Sierra's,employees in an appropriate unit.2.Take the following affirmative action which the Board finds will,effectuate the policies of the Act :(a)Post in conspicuous places at their respective business offices-and meeting halls in Los Angeles, California, and at all places wherenotices to members are customarily posted, copies of the notice at--tached hereto marked "Appendix." 22Copies of said notice, to befurnished by the Regional Director for the Twenty-first Region, shall,after being duly signed by the Respondents' representatives, be postedIn the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" the-words "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order." 168DECISIONSOF NATIONALLABOR RELATIONS BOARDby the Respondents immediately upon receipt thereof and be main-tained by them for a period of 60 consecutive days thereafter.Rea-sonable steps shall be taken to insure that said notices are not altered,defaced, or covered by any other material.(b)Mail to the Regional Director for the Twenty-first Regionsigned copies of the notice attached hereto marked "Appendix," forposting, Sierra Furniture Company willing, at all locations wherenotices to the Company's employees are customarily posted.Copiesof said notice, to be furnished by the Regional Director for theTwenty-first Region, shall, after being duly signed by authorizedrepresentatives of the Respondents, be forthwith returned to theRegional Director for such posting.(c)Notify the Regional Director for the Twenty-first Region inwriting, within 10 days from the date of this Order, as what steps-have been taken to comply herewith.MEMBER FANNING,dissenting :I cannot agree with the majority's conclusion that the RespondentUnions have violated Sections 8(b) (1) (A) and (2) in this case.Myview, stated in my dissenting opinions inAndrew Brown Company,120 NLRB 1425, andMachinery Overhaul Company, Inc., 121NLRB1176, that peaceful picketing by a minority union for recognition isnot violative of Section 8(b) (1) (A) has now been affirmed by theCourt of Appeals for the District of Columbia inDrivers, Chauffeursand Helpers, etc. v. N.L.R.B. (Curtis Brothers, Inc.),274 F. 2d 551,cert. granted 27 L.W. 3291. In a companion case,N.L.R.B. v. Inter-national Association of Machinists, Lodge 94 ,9, AFL-CIO (AlloyManufacturing Company),263 F. 2d 796, the Court of Appeals for theNinth Circuit has held that publicity, other than picketing, for thesame objective is within the protection of Section 8(c) of the Act andnot a violation of Section 8(b) (1) (A).To date the sole support forthe majority's contrary position derives from a decision of the Courtof Appeals for the Fourth Circuit in theO'Sullivan Rubbercase, 269F. 2d 694. I note, however, that Chief Judge Sobeloff in a strongdissenting opinion concurred with my views. Since then Congress,has legislated specifically in the area of recognition and organiza-tional picketing.As Chief Judge Sobeloff pointed out, neither theproponents nor opponents of this provision of the new amendmentswere of the opinion that the then existing law proscribed such prac-tices.Nor has there been any suggestion that the new amendmentsaremerely declaratory of existing law. Indeed, the prohibition,under carefully prescribed circumstances, of organizational and recog-nition picketing is included in the amended Act, not as an amplifica-tion of Section 8(b) (1) (A), but in an entirely new subsection,,8(b) (7). LOCAL 208, INT'L BROTHERHOOD OF TEAMSTERS, ETC.169Accordingly, I am convinced that the majority's interpretation of:Section 8(b) (1) (A) with regard to recognition picketing and otherpublicity for the same objective is legally incorrect.Moreover, assum-ingarguendothe validity of the majority's position that a minorityunion is prohibited from picketing for recognition, I am not per-suaded that that rule should apply in the instant case.The record isperfectly clear that Local 123, one of the two unions seeking jointrecognitiondidin fact represent a majority of these employees priorto the picketing activities of September 24, 1958.The record is alsoclear, as the Trial Examiner found, that this Employer embarked upona campaign to destroy Local 123's majority.This campaign includedsolicitation of employees to abandon Local 123, threats that they wouldotherwise lose profit-sharing benefits, that the employees would haveno chance with Local 123, and that Sierra would never sign a contractwith that union.The latter fuiding is confirmed by uncontradictedtestimony that the Employer's attorney informed a representative ofLocal 123 that the Company considered the Union" . .. a toughunion, and they just don't want to do business with you."Faced withthe prospect of no bargaining except after long protracted legal proc-esses, Local 123 yielded its representative interest to Local 208 withwhich the Employer apparently was willing to sign a contract. Inthis the Employer achieved its unlawful objective of refusing to dobusiness with the union selected by a majority of its employees.Butthe Employer achieved more.Local 208 had not been selected by amajority of the employees and therefore could not lawfully execute acontract containing a union-security clause.A contract signed by theEmployer and Local 208 on August 6 became the subject of unfairlabor practice charges.The Employer promptly broke off recogni-tion of Local 208, abrogated the contract, and was then in the positionof having to deal neither with Local 123, which by this time had lost itsmajority, or Local 208, which had never had a majority, or both unionsjointly.The picketing which followed is alleged by the GeneralCounsel and found by the majority to be violative of SectionS(b) (1) (A) . I am not impressed with the majority's technical argu-ment that such picketing is no different from the picketing activities ofa union that had never been selected by a, majority of employees astheir bargaining representative.To hold, as the majority does, thatthe unions jointly must be treated as a minority union because onlyone of them had been designated by the employees to represent themseems to me a strained and unrealistic conclusion.Nor do I agree withthe majority's apparent position that Sierra's unfair labor practiceshad nothing to do with the discouragement of union membership<among these employees.Whether or not Sierra violated Section8 (a) (5) by refusing a joint request for recognition, the record is per-fectly clear that this Employer made it known that it would not under 170DECISIONS OF NATIONAL LABOR RELATIONS BOARDany circumstances do business with Local 123, the union selected bya majority of its employees. Its conduct in this respect, including thethreats and promises set forth above, was made the subject of 8 (a) (1)charges, which were settled informally.It would seem to me fairlyobvious that such serious unfair labor practices had a substantialimpact upon Sierra's employees.Few, if any, employees would havethe temerity to continue their relationship with Local 123 or, indeed,join Local 208 as long as that union was closely associated with theunion condemned by their Employer. It does not seem reasonable tome to say that future employees would be unaffected by such unfairlabor practices.I know of no doctrine in law or logic which limitsthe impact of an antiunion campaign solely to those employees on theEmployer's payroll at the time the coercion occurred.In my opinion, these employees were coerced into abandoning Local123 as their representative either separately or jointly with Local 208.Having unlawfully prevented Local 123 from maintaining, or bothunions from achieving, majority status, Sierra is now rewarded by aholding that subsequent picketing for recognition is violative of Sec-tion 8(b) (1) (A).I ,am. also of the view that the Trial Examiner correctly recommendsdismissal of the allegations of a violation of Section 8 (b) (2) for thereasons stated in his Intermediate Report.MEMBER BEANtookno part in the consideration of the above Deci-sion and Order.APPENDIXNOTICE TO ALL MEMBERS OF LOCAL 208, INTERNATIONAL BROTHERHOODOF TEAMSTERS, CHAUFFEURS, WAREHOUSEMEN & HELPERS OF AMERICAAND LOCAL 123, FURNITURE WORKERS, UPHOLSTERERS & WOOD-WORKERS UNIONPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL NOT restrain or coerce the employees of Sierra Furni-ture Company in the exercise of their Section 7 rights by picketingSierra with an object of obtaining recognitionand a contract asexclusive representative at a time when we do not represent amajority of Sierra's employees in an appropriate unit.WE WILL NOT restrain or coerce the employees of Sierra in theexerciseof their Section 7 rights by appealing to customers orpotential customers of Sierra not to do business with that Com-pany, by picketing or other like or related conduct, with an objectof obtaining recognition and a contract as exclusive bargaining LOCAL 208,INT'L BROTHERHOOD OF TEAMSTERS,ETC.171representative at a time when we do not represent a majority ofSierra's employees in an appropriate unit.WE WILL NOTattempt tocause Sierra to enter into a contractwhich requires,as a condition of employment,membership ineither orboth of ourlabor organizations,by picketingor otherlike or related conduct, at a time when we do not represent amajority of Sierra's employees in an appropriate unit.LOCAL 208, INTERNATIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN & HELPERS OF AMERICA,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)LOCAL 123, FURNITURE WORKERS, UPHOLSTERERS& WOODWORKERS UNION9Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,.and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis proceeding, with all parties represented, was heard before the duly designatedTrial Examiner in Los Angeles, California, on February 16, 17, 18, and 19, 1959,on complaint of the General Counsel of the National Labor Relations Board, here-inafter the Board, and answers, respectively, of the Respondents, Local 208, Inter-national Brotherhood of Teamsters, Chauffeurs, Warehousemen & Helpers of Amer-ica, hereinafter Local 208, and Local 123, Furniture Workers, Upholsterers & Wood-workersUnion, hereinafter Local 123.The issues litigated were whether theRespondents violated Section 8(b)(1)(A) and (2) of the National Labor RelationsAct, 61 Stat. 136, hereinafter the Act.The parties waived oral argument andfiled briefs.Upon the entire record, and from my observation of the witnesses, I make thefollowing:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE EMPLOYERSierra Furniture Company, hereinafter Sierra, is engaged in the manufacture offurniture at Los Angeles, California.During the operation of its business for thefiscal year commencing July 1, 1957, and ending June 30, 1958, it purchased prod-ucts from sources outside the State of California valued at $196,542.During thesame fiscal year, it shipped products outside California valued at $67,831.65.II. THELABOR ORGANIZATIONS INVOLVEDLocal 208 and Local 123 are, each of them, labor organizations within the mean-ing of the Act.III.THE UNFAIR LABOR PRACTICESA. Outline of leading facts and issuesIn July 1958, Local 123 was engaged in an organizational drive among Sierraemployees and was joined by Local 208.As of July 21, a majority of Sierra em-ployees had signed cards designating 123 their bargaining representative.Later, anundisclosed number of those signing 123 cards signed, also, cards for 208. It is the0 172DECISIONS OF NATIONAL LABOR RELATIONS BOARDcontention of the Respondents that employees signing cards for either Local 123or 208 understood that they had designated the two locals jointly to represent them.On about July 16 or 17, Gus O. Brown, Local 123's business representative,had requested recognition and a contract on the basis of its claim of majority repre-sentation.Recognition was not immediately forthcoming and on July 21, and byletter dated July 22, demand was made on Sierra for recognition of the two locals asthe joint bargaining representative of Sierra employees.On July 22, Sierra was struck and picketed by the Respondents acting jointly.Less than a majority of Sierra employees engaged in the strike and picketing. Alsoon July 22, Sierra filed an RM petition with the Board naming the two unions ashaving raised a question of representation.The strike and picketing continuedthrough August 6.On August 6, Sierra executed a contract with Local 208. Pre-viously, on July 31, Local 123 had advised Sierra in writing that it disclaimed "anyand all interest in representing the employees of the Sierra Furniture Company."On or about the same date Local 208 advised Sierra of 123's disclaimer and asserteditsown individual claim of representation.Brown, however, participated in thenegotiation of the August 6 agreement.His announced status in that meeting wasthat of a representative of 208.On August 25, a Sierra employee filed charges against Sierra and Local 208, andon September 4 and 5, amended charges, alleging in substance that Sierra and 208had violated the Act by executing a union-shop contract at a time when 208 did notrepresent a majority of Sierra employees.By letter dated September 3, Sierra notifiedLocal 208 that because of the filing of the charge and on the basis of an ensuing in-vesligation by Board agents disclosing that 208 did not represent a majority of Sierraemployees in an appropriate unit, it was Sierra's position "that the agreement ofAugust 6, 1958 is completely invalidated, both the purpose and consideration there-fore having been illegal."While Sierra may have continued in effect most of thesubstantive provisions of the August 6 contract, it is clear and found that on Sep-tember 3 it broke off recognition of Local 208 and at no time thereafter recognizedthe Respondents either jointly or individually as the bargaining representative of itsemployees.Also on September 3, Local 123 notified Sierra that it was withdrawing its July31 "disclaimer."On September 4, Local 123 filed a charge against Sierra of 8(a)(1) violationsof the Act. (Previously, on August 6, 208 had filed a charge of 8(a)(1) violationsagainst Sierra but on August 14 following the execution of the contract, the chargehad been withdrawn.)On November 19, Local 123 amended its charge to allege,also, that in violation of 8(a)(5), Sierra had unlawfully refused to bargain with theRespondents as joint representative of its employees.On January 15, 1959, a secondamended charge added the name of Local 208 as a charging party, and an additionalallegation that, in the alternative, Sierra on orlabout July 21, 1958, refused to bargainwith Local 123.On September 8, 1958, 3 days after the filing of a second amended charge by anemployee of Sierra, the General Counsel issued a consolidated complaint and noticeof hearing, naming Local 208 and Sierra as respondents, and a hearing thereon,before a Trial Examiner, was held on October 13-16, inclusive (Cases Nos.21-CA-3194 and 21-CB-1172).Prior to the hearing in that case, by letter dated September 22, executed by Local208, a demand was made that Sierra meet with the Respondents:(1)To ascertain and definitely fix the position of Sierra Furniture withrespect to the above-captioned agreement [August 6 contract] to the end thatfull compliance therewith may be had (Local 208 does, of course, insist thatthe labor contract in question is wholly valid and enforceable); and(2)To negotiate another and different bargaining agreement if such benecessary and desirable in the premises.The letter continued:Please take notice that Local 208 will resort to economic sanctions againstSierra Furniture on or after September 23, 1958 in event Sierra Furniture failsto meet with us as above requested prior to 5:00 P.M. Tuesday, September 23,1958.Despite our position that the August 6, 1958 contract is valid and enforceableand that we are entitled to full compliance therewith, the purpose of theeconomic sanctions, if such become necessary, will not be to enforce the August6, 1958 labor contract in question.What we do insist upon, however, is thatthe Company immediately meet and negotiate with us either concerning the0 LOCAL 208, INT'L BROTHERHOOD OF TEAMSTERS, ETC.173.matter of enforcement of the August 6th contract or to negotiate a new con-tract in its place and stead.The object of the imposition of economic sanction, if such become necessary,will be to insure that necessary bargaining takes place in the premises.Westand ready to meet with Sierra Furniture representatives at any time priorto 5:00 P.M. on Tuesday, September 23, 1958 and at any reasonable place onsaid date.Due to the nonavailability of its attorney, Sierra was unable to meet the September23 deadline, and picketing of the Sierra plant by the Respondents acting jointly beganon September 24.The picket signs said in substance and effect that Sierra was unfairto organized labor, and were signed by both 123 and 208. There was a meeting ofrepresentatives of the parties to the dispute on September 25, and further meetingsin January 1959.At these meetings the Unions pressed for a resumption of con-tractual relationships, and Sierra resisted those demands.Sierra proposed an elec-tion to determine the question of representation and the Respondents opposed this.proposal, as they had consistently since the period of the July 22 strike, on thegrounds that the choice of employees could not be fairly tested because of Sierra'sumemedied unfair labor practices.Picketing continued until February 6, when itceased pursuant to a temporary restraining order obtained by Sierra.By telegramthe Respondents then advised Sierra that the strike had been terminated and requestedthe reemployment of the strikers. In January, while the strike was in progress, inaddition to picketing Sierra premises, the Respondents distributed pamphlets anddisplayed signs at places where customers and potential customers of Sierra wereassembled, appealing to the said customers and potential customers not to patronizeSierra while the strike was in progress.On September 26, Sierra filed the charges upon which the complaint in thisproceeding is predicated.As previously noted, on September 4, on the same datethat an amended charge was filed in Cases Nos. 21-CA-3194 and 21-CB-1172,Local 123 filed a charge alleging 8(a)(1) violations by Sierra.This charge hadnot been "processed" by the date set for the hearing in Cases Nos. 21-CA-3194and 21-CB-1172, and the Respondents' motion of October 9 to defer a hearing inthat case until investigation had been completed on 123's charge against Sierra, andthat the various matters raised by the several charges be encompassed in one con-solid,ated hearing, was, on October 13, denied.Accordingly, as previously stated,Cases Nos. 21-CA-3194 and 21-CB-1172 was heard beginning October 13, and'the Trial Examiner presiding in that case subsequently issued his Intermediate Report.Over objections of the Respondents, the Board's Regional Director made a settle-ment agreement with Sierra with respect to 123's 8(a)(1) charge and declined toissue a complaint on the 8(a)(5) charge filed by the Respondents. The Respondentsappealed this decision and the matter at the time of the hearing herein rested in theoffice of the General Counsel.B. Additional facts, analysis, and conclusions1.The September 24 strike and customer appealsIt is the General Counsel's contention that the picketing of Sierra premises,beginning September 24, and appeals to customers of Sierra not to do businesswith Sierra, had as an object the requiring of Sierra to execute a union-shop contractwith the Respondents, and inasmuch as the Respondents neither individually norjointly represented a majority of Sierra employees in an appropriate unit at thetime these activities occurred, the picketing and customer appeals constituted viola-tions of 8(b)(1) (A) and (2) of the Act, under the decisions of the Board inCurtis Brothers, Inc.,119 NLRB 232, andAlloyManufacturing Company, et al.,119 NLRB 307.I find that an object of the picketing and customer appeals was to require Sierrato recognize and bargain with -the Unions as the joint representative of its employees.There is also conclusive evidence that Locals 123 and 208 neither separately norjointly represented a majority of Sierra employees on September 24, or at anymaterial times thereafter.Admittedly, a majority had not signed cards with either,and a substantial majority continued to work throughout the period of the strike.On these findings, it is clear that the General Counsel has madea prima faciecasewith respect to the alleged 8(b) (1) (A) violations.Whether the Respondents struckand picketed for a compulsory membership agreement will require more extendeddiscussion.2.Nature and scope of defenseTurning now to the Respondents' defense, it is, as I understand it, that Locals123 and 208 were jointly designated by a majority of Sierra employees in an0 174DECISIONS OF NATIONAL LABOR RELATIONS BOARDappropriate unit as their bargaining representative, were refused recognition as thesaid joint bargaining representative, and any loss of majority thereafter is attributableto Sierrd's unfair labor practices.The strike, picketing, and related conduct begin-ning September 24, was therefore permissible because engaged in by unions whichexcept for Sierra's unfair labor practices would have been, and constructively were,the duly designated representative of a majority of Sierra employees in an appropriateunit.At the hearing, Sierra and the General Counsel respectively objected to the receiptof evidence on matters occurring prior to September 22, partly on the grounds thatsuch matters were litigated in Cases Nos. 21-CA-3194 and 21-CB-1172.Theobjections were overruled and the evidence taken.At the outset, then, we are metwith two problems.Would the matters alleged as defense, if proven, constitute alegal defense?Are we precluded from considering evidence in support of the saiddefense because it constituted, at least in part, the subject matter of a prior proceeding?It is elementary that the findings made and the conclusions drawn herein restexclusively on evidence taken in this proceeding.No part of the transcript of theprior proceeding is before me and the Trial Examiner's Intermediate Report issuedin that case lacks the decisional finality that would enable me to take official noticeof it.It is immaterial whether or not there is some overlapping and duplication ofevidence in the two cases.The Respondents' motion for a consolidation of thatproceeding with the proceeding upon which these findings are based, was denied,and the said denial represents an exercise of administrative judgment and discretionwhich is not our proper concern here.The Trial Examiner has no authority in suchmatters as the issuance or refusal of issuance of complaints, and the General Counselhas no authority by his determination of when and in what sequence to issue or notto issue complaints, to limit or in any way restrict the receipt of evidence relevantand material to the issues as defined in the pleadings of a given case. In short, theGeneral Counsel's informal settlement of Local 123's 8 (a) (1) charge against Sierra,and its determination that the Respondents' charge of 8(a)(5) violations does notmerit the issuance of a complaint-if such should ultimately be that determination-has no bearing on my findings in matters properly raised here as a defense.In my opinion there is enough substance in the Respondents' position to merit closeand thorough consideration.A long line of cases involving unfair labor practicestrikes establishes that unions may still resort to self-help in an appropriate situationas an alternative to seeking remedial action through the Board and the Board,through statutory construction and not because of the literal language of that sec-tion, has found that the notice requirements of 8(d) of the Act have no applicationto unfair labor practice strikes."To interpret section 8(d) as outlawing unfairlabor practice strikes during the statutory waiting period, according to the Court,would produce the anomalous result of penalizing employees for exercising theirright to strike and depriving them `of their most effective weapon at a time whentheir need for it is obvious.Although the employees' request to modify the contractwould demonstrate their need for the services of their freely chosen representative,petitioners' interpretationwould have the incongruous effect of cutting off theemployees' freedom to strike against unfair labor practices aimed at that representa-tive.This would relegate the employees to filing charges under a procedure tooslow to he effective.The result would unduly favor the employers and handicapthe employees during negotiation periods contrary to the purpose of the Act.There also is inherent inequity in any interpretation that penalizes one party to acontract for conduct induced solely by the unlawful conduct of the other, thusgiving advantage to the wrongdoer.' "[Emphasis supplied.]Twenty-first AnnualReport of the National Labor Relations Board, p. 123, quoting from the SupremeCourt's decision affirming the Board inMastro Plastics Corp.,350 U.S. 270. It isequallywell established that where a majority representative of an appropriateunit is refused recognition, and the employer contemporaneously with the refusalor thereafter, while still refusing recognition, engages in unfair labor practices under-mining and destroying the union's majority, the union constructively retains itsmainrity status and the employer's duty to recognize and bargain with it is the sameas if it continued to represent an actual majority. In my opinion, therationalesupporting these lines of cases applies to the situation here and we should adhereto "the rule generally applied to labor relationships in determining whether therehave been unfair labor practices, of looking to the entire transaction, including allof the actions of the parties as well as all the words they employed."N.L.R.B. v.Associated Wholesale Grocery of Dallas, Inc.,262 F. 2d 281 (C.A. 5). LOCAL 208, INT'L BROTHERHOOD OF TEAMSTERS, ETC.1753.Local 123's majority; efforts to obtain recognition; disclaimer of interestTurning now to Respondents' defense I find that as of July 21, a majority ofSierra employees in an appropriate unit had signed cards designating Local 123 theirbargaining representative.The majority was a slight one, 33 of a total of 60 em-ployees.I further find on the basis of undisputed and credible testimony, that pre-ceding the July 22 strike and during it, Sierra through Foreman Alex Alviso, statedto employees, singly and in groups, that Local 123 was a weak and ineffectual union,and solicited them to abandon 123 and to join another union, with national affiliation,or to form a company union. On at least one occasion Alviso addressed a groupof employees engaged in picketing and urged them to get the key people engagedin the strike and, without informing Local 123, to form a committee of theirown for meeting with management.On another occasion, date uncertain, he statedto an employee that Sierra employees would lose profit-sharing benefits then enjoyedif they joined Local 123.Respondents' superintendent, Lloyd Seese, asked anemployee why she did not join a union which he named and which he said wasstronger than Local 123, and, during the strike, Seese told an employee, or employeesengaged in picketing, that the employees had no chance with Local 123; that 123did not have enough power and Sierra would never sign a contract with it. Fore-man Laity also advocated to employees abandonment of Local 123 for anotherunion which he advised was stronger.The foregoing statements were obviously designed and had the reasonable effectof undermining the prestige of Local 123 and of destroying its majority, and togetherwith other factors presently to be considered, contribute credence of the Respondents'position that 123 abandoned its efforts to gain recognition either individually orjointly with 208, and withdrew, nominally at least, in favor of the latter, on becom-ing convinced that it could gain recognition and a contract with Sierra only afterprolonged legal procedures.Gus O. Brown, business agent of 123,' testified without contradiction that in1956 Local 123 signed up a majority of Sierra employees but was unable to obtainrecognition; that at that time Sierra's operations did not bring it under the Board'sjurisdiction and therefore a Board-conducted election could not be had; that Sierrarefused to participate in a State conducted election.Local 123 accordingly aban-doned its organizational attempts at that time.By letter dated July 16, 1958, Brown advised Sierra that Local 123 representedamajority of Sierra employees and requested negotiations.Also, according toBrown's undisputed testimony, on July 16 or 17, he phoned Lewis, Sierra's president,stated that Local 123 represented a majority of Sierra employees, and requestedrecognition and a contract.Lewis referred him to Superintendent Seese to whomhe repeated his demands, and Seese referred him to Eddie Feldman, an attorneyand labor relations consultant who represented a group of furniture manufacturersand with whom -Brown had had dealings with respect to Sierra in 1956. Pursuantto his conversation with Seese, Brown called Feldman, repeated his demand for recog-nition, and was told by Feldman "that he would have to check with the company andfind out what the situation was." Brown again called Feldman on July 21.Of thisconversation, Brown testified, "Well, I told him that we were making the demand onbehalf of Local 123, and Local 208, jointly."Feldman asked Brown how manyauthorization cards he had signed up, and then talked to Sierra's Lewis on the phone.Resuming his conversation with Brown, Feldman, according to Brown, concededthe validity of Brown's claim of a majority but said, in substance, "I am afraid thecompany doesn't want to recognize or deal with you."By letter, dated July 22, Brown advised FeldmanreSierra:This will confirm the telephone conversation made to you yesterday, wherein Iadvised you that we have revised our request for recognition to the above-namedCompany, in that . . . Local 208, and our Local, are jointly requesting recog-nition on behalf of all maintenance and production workers excluding officeemployees, salesmen, guards and supervisors.As previously stated on July 22 the Respondents, acting jointly, struck Sierra.During the first few days of the strike Brown, representing 123, and Chavez,representing 208, met with Feldman, representing Sierra. It was Brown's uncon-tradicted testimony that at this meeting of the parties he told Feldman that he hadauthorization cards showing that the Unions represented a majority of employeesand would agree to a card check, and asked Feldman why Sierra refused recognition.i The question, put to Brown on cross-examination by Sierra's attorney, "Are you a.member of the Communist Party?", was disallowed by the Trial Examiner. 176DECISIONS OF NATIONAL LABOR RELATIONS BOARDTo this Feldman replied, "You know how it is, there are some companies that feelyou are a pretty tough union, tough guy and a tough union, and they just don'twant to do business with you." Brown subsequently had telephone conversationswith Feldman in which the latter reported that with respect to recognition by Sierra"there was no change in the situation."By letter dated July 31, Brown advisedSierra: "that of this date our Union disclaims any and all interest in representingthe employees of the Sierra Furniture Company."At about the same time, 208advised Sierra of 123's action and demanded recognition of 208.Thereafter, on August 6, as previously stated, Sierra signed a contract with 208.Referring back to 123's initial effort, on or about July 16 or 17, to obtain recog-nition, it must be found that as of those dates 123 did not represent a majority ofSierra employees.Local 123's majority status was not established until July 21.Andthere is no evidence that any Sierra employees had designated 208 as of the earlierdate, or that 208 had as yet participated jointly with 123 in the latter's organizationalcampaign. I think it is evident that it had not, for I am convinced that Brown's ini-tial demand for recognition did not include 208.Had it been a demand for recogni-tion of the two locals acting as joint bargaining representative, there would have beenno occasion for the letter dated July 22 in which Brown advised Feldman that "wehaverevised ourrequest for recognition" to include Local 208.Brownisanintelli-gent, literate man and when he used the word "revised" he meant just that. Further,there is no evidence that Sierrarefusedto recognize 123 at any time prior to July 21.In Brown's conversation with Feldman on July 16 or 17, in response to the former'sdemand, Feldman merely said that he would have to check with Sierra before answer-ing the demand. This was no refusal. The earliest date on which it can be claimed,with justification, that Sierra refused 123 recognition, is July 21, when, accordingto Brown, Feldman conceded 123's majority but stated that Sierra "doesn't want torecognize or deal with you."That the Respondents recognize that July 21 is thecrucial date, is indicated by the charge filed by 123 against Sierra alleging July 21as the date on which Sierra unlawfully refused to bargain with it.I am convinced that Sierra did in fact indicate on July 21 its unwillingness, orrefusal, to deal with Local 123, and that that refusal was not based on a bona fidedoubt of 123's majority.True, on July 22, after the strike was in progress, Sierrafiled an RM petition, and it may very well have had a doubt that 123 could establishitsmajority at that time because less than,a majority of Sierra employees engagedin the strike.But in the conference with Brown on July 21, Feldman expressed nosuch doubts and had not Brown been testifying truthfully about this conference, thereappears to be no reason why Feldman could not have been called to testify. Further,except for Sierra's continuing refusal to deal with Local 123, the latter's disclaimerdated July 31 would be inexplicable.Because of Brown's experience with Sierrain 1956, Sierra's refusal through Feldman to deal with 123 on and after July 21,and the antiunion statements of Sierra officials and foremen before and during thestrike, I am convinced that Local 123 entered its disclaimer of recognition primarilyfor the reasons stated by Brown; i.e., that it could hope to establish its claims onlyafter a prolonged legal and economic contest with Sierra?Nevertheless, the factremains that 123, as of July 31, withdrew its demand for recognition, and that thecontract executed on August 6 was executed solely by Sierra and 208.That 123later,when Sierra broke off recognition of 208, countermanded its disclaimer, doesnot alter this fact.I do not doubt that despite its disclaimer of July 31, 123 expected to participatein the negotiation and administration of the contract and had a sub rosa agreementwith 208 to that effect.As stated in Respondents' brief, the two letters relativeto 123's disclaimer of interest "were part of a single course of action designed tocircumvent the employer's illegal objections to 123, and to secure recognition for the.union with which the employer was apparently willing to deal, in order to permitthe two unions to effectuate their joint representation of the employees."This isborne out by the fact that the August 6 contract incorporated by reference Local'2A factor contributing to 123's disclaimer may have been the refusal of the "Council"to sanction the strike as long as 123 was a participant in it jointly with 208. Lewistestifiedwithout contradiction that Annand, a Teamsters' official, stated thatas far asbe was concerned, the strike was not going to. be sanctioned by the Council as long as:208 was associated with 123. It is hardly logical to suppose, however, that had 123any hope of obtaining recognition without an economic and legal battle, it would havewithdrawn its representational claims merely and solely because otherwise the Council'sstrike sanction could not be obtained. It is further interesting to note that the strike ofSeptember 24 in which 123 and 208 were joint participants,at least from the second weekof its duration,was sanctioned by the Council. LOCAL 208, INT'L BROTHERHOOD OF TEAMSTERS, ETC.177208's standard contract with respect to employees over whom it asserted jurisdiction,but with respect to all other employees the terms and conditions of Local 123's stand-ard contract were incorporated.We also have Brown's continuing participation bothin the negotiation of the contract and its administration, and while nominally hisparticipation was as a representative of 208, there can be little doubt that actuallyhe was acting primarily to advance 123's interests.The situationis anunusual one and it must be granted, I think, that there areconsiderable equitable considerations of a practical nature supporting Respondents'position.Nevertheless, in view of 123's formal disclaimer of interest in the repre-sentationof Sierra employees, the contract executed solely by Sierra and 208, aunion which does not claim that it independently was authorized by a majority ofSierra employees to represent them, was violative of employee rights to name theirbargaining representative, and Sierra's renunciation ofthatcontract after a chargeof unfair labor practices had been filed against it, cannot be said, of itself, to consti-tute a refusal to bargain.Employees are entitled to something more than "backdoor" representation by their duly designated bargaining agent, and could not ofcourse be bound by any sub rosa agreement made between Locals 123 and 208 bywhich 123's disclaimer of interest was nominal and merely for the purpose of cir-cumventing Sierra's refusal to deal with 123.This sort of thing, once countenanced,would inevitably lead to abuse and the destruction of employee rights under theAct.That the Respondents recognized the vulnerability of their position on thecontract, is indicated by their conferences with Sierra following the September 24strike when their primary or alternate position was that Sierra negotiate a contractwith them as thejointbargaining representative of its employees.It is in fact on the "jointness" of their. representational status that the Respondents'defense to the present action against them must stand or fall. It must be recalledthat Brown's demand for recognition of July 21 was forjointrecognition of 123and 208.This superseded his prior demand for recognition of 123 alone.Hisprior demand for recognition of 123 having been made at a time when 123 did notrepresent a majority, and his demand on July 21 and thereafter being for jointrecognition, it cannot be said, on this record, that there is established a refusal bySierra to recognize and bargain with Local 123 within the meaning of the Act.Therefusal, if any, was a refusal on July 21 and thereafter to recognize and bargain withLocals 123 and 208 acting jointly as the representative of Sierra employees.Had123 persisted in its initial claim of representation independently of 208, with itsmajority established as of July 21 and Sierra's expressed refusal to deal with it onthat date and afterwards, together with the 8(a)(1) statements of Sierra officialshaving the reasonable effect to undermining and destroying its majority, we wouldbe met with a different situation, but while we may well appreciate the factorswhich caused 123 to "revise" its representational claims and, later, to enter its dis-claimer of interest, these factors cannot either singly or in combination change thelegal aspects of the situation that actually existed on July 21 and thereafter.4.The issue of joint designationAssuming arguendo that as of July 21, Locals 123 and 208 had been designatedjointly to act as bargaining representative of Sierra employees, there is in my opinionsubstantial evidence to support Respondents' claim that the demand for joint recog-nition was refused.This is true because where two labor organizations have beendesignated by a majority of employees in an appropriate unit to act jointly asbargaining representative, a refusal to recognize and bargain with one is a refusalto recognize and bargain with both, because the employees' designation is notseparable at the will, convenience, and pleasure of their employer.Therefore, whenon July 21 and thereafter Sierra refused to deal with 123 and engaged in conducthaving the reasonable effect of undermining 123's majority, it refused the demandfor joint recognition of 123 and 208, and conduct undermining 123's majorityundermined the majority of the joint designee-providing, of course, 123 and 208were in fact jointly designated by a majority.Here, however, I think the Respondentsfail, for I cannot find on this record that as of July 21 or at any time thereafter, amajority of Sierra employees designated 123 and 208jointlyto represent them.Precisely when 208 joined hands with 123 in the latter's organizational drive isnot established.Iam convinced that it was sometime after July 16 or 17 whenBrown requested recognition solely of 123 and July 21 when he requested jointrecognition.It is possible that earlier than July 21, 123 wassupportedby 208 in itsorganizational drive but if 208 were actually seeking joint representation with 123in the earlier period of 123's efforts, obviously, I think, Sierra employees wouldnot have been solicited to sign only 123's authorization cards, and Brown's 178DECISIONS OF NATIONAL LABOR RELATIONS BOARDrecognition demand of July 16 or 17 would have specifically spelled out the factthat joint recognition was being sought.Had this been done there would have.been, and could have been, no occasion for his letter to Feldman dated July 22.1must therefore reject Respondents' contention that Sierra employees were informedfrom the start of the 1958 organizational drive that 123 and 208 were jointlyseeking to represent them and that their signatures to the authorization cards of123 would be construed as their assent to joint representation.I am convinced and find that this information was conveyed to them no earlierthan Friday, July 18, on or about which date it is established to my satisfaction thata majority of those who had signed 123 authorization cards, but not a majority ofSierra employees, were present at a meeting attended by representatives of both123 and 208, where they were informed in substance and effect, that in view of123's inability to exert sufficient economic pressure on Sierra to obtain recognition,123 had made arrangements with 208 for joint organization of the Sierra and otherplants in the area, and that a strike for joint recognition was contemplated.Theemployees were also told that authorization cards signed for 123 would be construedas designating both 123 and 208.Obviously, if Sierra employees had been informed from the start of 123's organ-izational drive that it was a joint campaign and their designation of 123 would beconstrued as a joint designation of 123 and 208, there would have been no occasionfor these speeches by Brown, representing 123, and Chavez, representing 208, atthe July 18 meeting.And it is important to note that while Sierra employeesattending this meeting were informed by Brown and Chavez that their prior designa-tion of 123 would thereafter be construed as a joint designation of 123 and 208,there was, so far as this record discloses, no vote taken by the employees to deter-mine whether they approved the construction the union representatives proposed togive their prior authorizations of 123.A simple announcement by union repre-sentatives that 123's organization campaign had now become a joint campaignparticipated in by 208, and that employees who had designated 123 their bargainingrepresentativewould be understood thereafter to have designated both unions,hardly meets the Act's requirements with respect to the designation of bargainingagents.Itbeing clear that less than a majority of Sierra employees attended theJuly 18 meeting, and that those attending the meeting took no formal action, suchas a vote of ratification or the signing of new authorization cards, to evidencetheirintention to change their prior designation of 123 to a joint designation of 123 and208, this meeting, and the remarks made at it, fall short of establishing that 123 and208 were jointly designated bargaining representative of Sierra employees.Much the same must be said of the testimony of various organizers and employeeswho testified for the Respondents to the effect that all or nearly all of those signing123 authorization cards were informed that their authorization of 123 meantauthorization of 208 also.Priorto the meeting of July 18, 28 of the total of 33authorizations for 123 had already been signed, and '1 am convinced that none ofthese 28 were told, or understood, at the time they signed 123 cards that they werethereby authorizing both 123 and 208 to represent them.Any testimony to thecontrary is discredited.Certainly, as to these 28, in order to count them as con-tributing to a majority for the two unions acting jointly, we would have to haveevidence that they affirmatively assented to the change in their prior designations.Except for those testifying to that effect in this proceeding we have no such evidence,and they do not constitute a majority. Still another way in which joint representationmight have been "ratified," would have been support of the July 22 strike whichwas, I am convinced, to the knowledge of all Sierra employees, for the purpose ofobtaining joint recognition of the two striking unions.The strike was not, however,supported by a majority of Sierra employees, a majority, on the contrary, remainingat work throughout the strike.While, in my opinion, this is no proof that a majorityof Sierra employees had not, prior to the strike, designated 123 their bargainingrepresentative-as already found, a majority had made that designation-had amajority participated in the strike we might very well take this as establishingratification of a change in 123 authorizations to a joint designation of 123 and 208.Lacking such evidence of ratification, and without an affirmative showing that amajority of Sierra employees designated both 123 and 208 their bargaining repre-sentative, we must find that the Respondents have failed to establish the cornerstoneof their defense:namely, that 123 and 208 were jointly designated bargainingrepresentative by a majority of Sierra employees.Lacking such joint majoritydesignation, it cannot be said that Sierra undermined or contributed to a loss ofsuchmajority by its unfair labor practices.What has never existed cannot bedestroyed. LOCAL 208, INT'L BROTHERHOOD OF TEAMSTERS, ETC.179-5.Conclusions with respect to 8(b) (1) (A)Itmay still be argued, with considerable persuasiveness, I think, that this is nota situation which calls for the strict application of theCurtisandAlloydoctrines.Absent Sierra's persistent refusal to deal with Local 123 and its efforts to undermineand destroy 123's majority, who can say just what would have been the postureof Sierra employees on September 24 with respect to representation?But sucharguments,ifmade, are more properly addressed to the Board, or to the courts,for as a Trial Examiner I am bound by theCurtisandAlloydecisions and I cannotfind in those decisions such limitations or qualifications as would accommodate toa dismissal here.3Accordingly, I find that the Respondents violated Section8(b)(1)(A) by their strike and picketing of Sierra beginning September 24, 1958,and by their appeals to Sierra customers . nd potential customers not to do businesswith Sierra.6.Additional facts and conclusions with respect to 8(b) (2)If it be found that an object of the September 24 strike and picketing was torequire Sierra to make a compulsory membership contract with the Respondents,under Board doctrine this would constitute a violation of Section 8(b)(2). Ithink there is no doubt on this record that the Respondents wanted, and hopedto obtain, a union-shop contract.A mere proposal of a union-shop provision isnot, however, causing or attempting to cause an employer to discriminate in violationof Section 8(a) (3) of the Act. That the proposal is made in a context of economicpressure,without more, might well justify an inference of persuasion plus forcesuch as to amount to a violation.Where the proposal is couched in terms of collec-tive bargaining, with an expressed willingness to compromise, even though it occursin a context of economic pressure, it is not necessarily to be equated with causingor attempting to cause discrimination within the meaning of the Act.And in myopinion all that is established by a predominance of the credible testimony in thiscase, is that the Respondents sought, through economic pressure, to require Sierrato bargainwith them on a contract which would include,inter alia,bargaining on aunion-security provision.In their September 22 letter to Sierra, the Respondents specifically stated thattheir proposed economic sanctions against Sierra if the latter refused negotiations,would not be imposed for the purpose of enforcing the August 6 contract.Thatcontract contained a union-shop clause.This statement, standing alone, might bediscounted as self-serving, but it is actually consistent with Respondents' positionthroughout the strike period.Admittedly, in conferences held during the September24 strike period, the Respondents sought to induce Sierra to bargain on the terms ofa contract which would be executed if and when the Respondents established theirmajority representation, with the understanding that Sierra would inform its em-ployees that it had no objection to their affiliation with Local 123.No agreementwas reached on the proposal but the matter of compulsory membership entered intothe discussions.Sierra's president, Lewis, admitted that in a conference in theoffices of Sierra's attorneys, occurring in January 1959, the Respondents expresseda willingness to extend the period for compulsory membership to 90 days, but testi-fied that the Respondents said they would not yield with respect to a union-security clause; on the other hand, he admitted that the Respondents at no timestated that they would not sign a contract which did not contain a union-shopprovision."It never got [to] that," he testified.When asked on cross-examination,"What the unions were demanding was that you negotiate on this issue [unionshop], wasn't that what they were asking?", he became evasive, avoiding a responsiveanswer.Sierra's attorney, Frank Simpson, testified that the Respondents offered9I am aware, of course, that both doctrines have been disapproved by the courts, butunless and until the Board has reversed its position or has been reversed by the SupremeCourt, I, as Trial Examiner, must follow Board precedent. See,Drivers, Chauffeurs andHelpers Local639,etc. (Curtis Brothers, Inc.),119 NLRB 232, enforcement denied 274 P.2d 551 (C.A., D.C.) ;International Association of Machinists, Lodge 942, AFL-CIO (AlloyManufacturing Company),119 NLRB 307, enforcement denied in part 263 F. 2d 796 (C.A.9).See also,United Hatters, Cap & Millinery Workers International Union, AFL-CIO,et at.,123 NLRB 572, footnote 2, in which the Board states : "We do not acquiesce in theopinion of the court of appeals in theCurtis Brotherscase respecting the legality of recog-nitional picketing and of that of the court of appeals inAlloy Manufacturing Companycase respecting the legality of a consumer appeals and a product boycott . . . . With alldue respect for the opinions of the courts in those cases, we do not adopt their conclusionsuntil the Supreme Court has had an opportunity to rule on these issues." ISODECISIONS OF NATIONAL LABOR RELATIONS BOARDonly "to negotiate the specific terminology of the union shop clause," but testifiedfurther on cross-examination by Local 123's attorney:Q. Isn't it a fact that he [Brown]said he was not willing to give up all theunion security,but this was something which he thought could be worked out?A. I think that that is a fair representation of what he said.Q. Isn't it a fact that when a proposal was made that the union,that therebe a union shop clause, but that its enforcement or its effectiveness be delayedfor a period of time, and that was suggested,somebody on the employer's sideof the table said that they didn't think that would be satisfactory?A. Yes.Q. Or would solve the problem?A. Yes.Q. Isn't it a fact that I then said if we really want to negotiate about thisthere should be some way of working out this problem of union security?A. Yes.Simpson further testified to a conversation he had with Brown in a courtroom-where certain actions of Sierra against the Respondents were under consideration.In this conversation,according to Simpson,Brown asked him what the possibilitieswere of further"settlement"talks, and in response to Simpson's question about theRespondents'union-shop proposals,said that a maintenance-of-membership clausemight be substituted for the union-shop proposal but only upon condition thatSierra withdrew its actions,including a 10(j) injunction proceeding,against theRespondents.Simpson admitted.on cross-examination that Brown may have madeother alternate proposals,including the complete elimination of a union-shop clause,but only with the attached condition.Brown's version of the conversation was.that he told Simpson the Respondents were "thinking of some modification" of aunion-shop provision,"either a maintenance of membership or some such provision,so that the company's problem would be answered,"and might "even consider anopen shop."Continuing,according to Brown,he said "In other words,Iwouldlike to see some way to settle this thing, and preferably before this Court proceedingcontinues. . . .If the injunction does not issue-ifwe can settle this before the in-junction issues, or before the thing proceeds,itwill save a lot of money and a lot ofdifficulty.If the thing goes on and on, I don't know what will happen after thatorwhat our position will be."Thismay very well have been construed bySimpson as a conditional qualification of the Respondents' union-shop proposal,but it is equally reasonable to construe it as consistent with other testimony showinga disposition generally to negotiate the issue of union security.With respect toconferences held during the September 24 strike period, Brown testified that it wasthe expressed position of the Respondents that "if there were any problems that thecompany had with respect to the contract,we would be glad to work them outand discuss them, any problems.There was no limitation,no exclusion of anyportion of the contract."On the entire evidence in the matter,I am convinced that the Respondents werenot unaware that their strike for recognition was vulnerable to legal attack, andwere eager to reach an informal settlement of the issue with Sierra which wouldinclude recognition and a contract but not necessarily a union-shop contract.I donot believe that we have here the exertion of economic pressure to require capitula-tion on the union-shop issue but,on the contrary,a disposition on the part of theRespondents to settle for some form of union security short of compulsory member-ship, or at least to bargain with respect to the form of union security to be incorpo-rated in a contract.This did not,inmy opinion,amount to causing or attemptingto cause discrimination within the meaning of Section 8(b)(2) of the Act, and,accordingly,I shall recommend dismissal of this allegation of the complaint.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth in section III, above,occurring in-connection with the operations of the Employer set forth in section I, above, have aclose, intimate,and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYHaving found that the Respondents have engaged in activities violative of Section$(b) (1) (A) of the Act, I shall recommend that they cease and desist therefrom, andtake certain affirmative action designed to effectuate the policies of the Act. R. L. POLE & COMPANY181Upon thebasis of the above findings of fact,and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.Sierra FurnitureCompany isengaged in commercewithin themeaning ofthe Act.Local 208 andLocal 123 are,each of them,labor organizationswithin themeaning of Section2(5) of the Act.3.By picketing the premises of Sierrawithan object of obtaining recognition anda contract as the bargainingrepresentativeof Sierraemployees when they did notrepresenta majority ofthe said employees,Respondents restrained and coercedemployees in the exercise of rights guaranteedthem bySection7 of the Act, therebyviolating Section 8(b)(1) (A) of the Act.4.By appealsto customers and potential customers of Sierra not to do businesswith the latter while the strike against Sierrawas in progress,with an objective ofrequiringSierra torecognize Respondents as exclusive representative of Sierraemployees and to make a contractwithRespondentswhen theydid not represent amajority ofthe said employees,Respondents restrained and coerced employees inthe exercise of rights guaranteedthem by Section 7 of the Act, therebyviolatingSection 8(b)(1)(A) of the Act.5.The aforesaidunfair labor practices are unfair labor practices affecting com-merce within the meaning ofSection 2(6) and (7) of the Act.6.Respondents did not cause or attempt to cause Sierra to discriminate againstits employees in violation of Section 8(a) (3) of theAct, and thereforedid not engagein conduct violative of Section 8(b)(2) ofthe Act.[Recommendations omitted from publication.]R. L. Polk & CompanyandOfficeEmployees InternationalUnion,AFL-CIO,Petitioner.Case No. 9-RC-3561.Novem-ber 17, 1959SUPPLEMENTAL DECISION AND CERTIFICATION OFREPRESENTATIVESPursuant to a Decision and Direction of Election issued by theBoard on May 14, 1959,1 an election by secret ballot was conductedon June 12, 1959, under the direction and supervision of the RegionalDirector for the Ninth Region, among the employees in the unit here-tofore found appropriate.Following the election, the parties werefurnished a tally of ballots which showed that of approximately 800eligible voters, 639 voted, of which 333 valid ballots were cast for, and297 were cast against, the Petitioner, 5 ballots were void, and 9 ballotswere challenged.Thereafter, the Employer filed timely objectionsto conduct affecting the results of the election.In accordance with the Board's Rules and Regulations the RegionalDirector conducted an investigation and on September 10, 1959, issuedand served upon the parties his report on objections in which he recom-mended that one objection be sustained, that the election be set aside,1123 NLRB 1171.125 NLRB No. 21.5 3 5' 8 2 8-60-vol. 125-13